Exhibit PRESS RELEASE NORTHERN OIL AND GAS, INC.ANNOUNCES AGREEMENT TO PURCHASE ADDITIONAL BAKKEN ACREAGE IN DUNN COUNTY, NORTH DAKOTA WAYZATA, MINNESOTA June 17, 2008 Northern Oil and Gas, Inc. (AMEX: NOG) (“Northern Oil”) announced today that it has entered into an agreement to purchase certain oil & gas leases covering approximately 24,000 net acres in Dunn County, North Dakota. With the addition of the Dunn County leasehold, Northern now holds approximately 60,000 net acres in the growing North Dakota Bakken trend. “This acquisition materially increases our exposure to the North Dakota Bakken play,” said Michael Reger, Chief Executive of Northern Oil.“After beginning in Mountrail County, North Dakota, leading exploration companies continue to have significant Bakken exploration success to both the North and South. “Exploration success in Dunn County is plentiful and Northern’s newly acquired acreage appears to be in the fairway of that success, expanding our exposure into the Southern region of the play,” Reger added. “Our focus on strategic land acquisitions continues to provide opportunities to expand our leasehold interests. We plan to continue to acquire prospective acreage in the expanding Bakken resource play and develop our leasehold interests with our drilling partners in the region. The speed of development continues to accelerate in the
